FILED
                            NOT FOR PUBLICATION                               APR 29 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JIATAI LIN,                                      No. 11-73006

              Petitioner,                        Agency No. A098-448-360

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 18, 2013**
                              San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Jiatai Lin petitions for review of the decision of the Board of Immigration

Appeals (“BIA”) affirming the order of the Immigration Judge (“IJ”), who denied

Lin’s applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Because the parties are familiar with the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
history of the case, we need not recount it here. We have jurisdiction pursuant to 8

U.S.C. § 1252(a), and we grant the petition and remand to the BIA for further

proceedings.

                                           I

      Substantial evidence does not support the IJ’s adverse credibility

determination.1 Each of the fifteen grounds the IJ identified as bases for her

adverse credibility finding suffers from one or more of the following defects: (1)

there is, in fact, no inconsistency in the record; (2) Lin did not have an opportunity

to explain the perceived inconsistency; (3) the IJ ignored any explanation Lin gave

for the perceived inconsistency; or (4) the cited inconsistency does not go to the

heart of Lin’s claim.2




      1
        Where the BIA issues its own decision but relies in part on the IJ’s
reasoning, we review both decisions. Flores-Lopez v. Holder, 685 F.3d 857, 861
(9th Cir. 2012). “We must uphold the IJ’s adverse credibility determination so
long as one of the identified grounds is supported by substantial evidence and goes
to the heart of the alien’s claim of persecution.” Rizk v. Holder, 629 F.3d 1083,
1087 (9th Cir. 2011) (citation, internal quotation marks, and brackets omitted). To
reverse the BIA’s determination, the evidence must compel the conclusion that Lin
was credible. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2011).
      2
         Because Lin filed his application for asylum before May 11, 2005, the
REAL ID Act’s standards governing review of the agency’s adverse credibility
determinations do not apply. REAL ID Act of 2005, Pub. L. No. 109–13, Div. B.,
Title I, § 101(h)(2), 119 Stat. 231, 305; Rizk, 629 F.3d at 1087 n.2.

                                         -2-
A.    Perceived Inconsistencies Between Lin’s Statements and His Documentary
      Evidence

      According to the IJ, Lin admitted on cross-examination that he changed the

dates on two of the three fine collection receipts. However, there is no indication

that the dates were changed, and Lin never admitted to changing the dates. Lin

only admitted to darkening the numbers because the receipts were crumpled after

he carried them from China and he was worried the dates were no longer visible.

Although the IJ acknowledged Lin’s reasonable explanation for darkening the

dates, neither the IJ nor the BIA offered any reason for rejecting it. Therefore, the

darkened dates cannot support the IJ’s adverse credibility finding. Rizk, 629 F.3d

at 1088 (“If the alien offers a ‘reasonable and plausible explanation’ for the

apparent discrepancy, the IJ must provide a specific and cogent reason for rejecting

it.” (quoting Soto-Olarte v. Holder, 555 F.3d 1089, 1091–92 (9th Cir. 2009)).

      The IJ and the BIA also concluded that Lin’s testimony contradicted

statements on the fine collection receipts that Lin was fined in 1997 and 1998 for

“early child bearing and having more children [than the] family planning [policy]

stipulated.” Lin testified that under China’s family planning laws as applied to the

rural area where he lived, he and his wife were permitted to have their second child

in 1997 because their first child was a girl and had been born more than five years



                                         -3-
earlier. Although Lin’s testimony seems inconsistent with the fine collection

receipts, no one ever asked Lin about the apparent discrepancy during direct

examination, cross examination, or at any other time. Therefore, the purported

inconsistency cannot support the IJ’s adverse credibility finding. Rizk, 629 F.3d at

1088.

        The IJ perceived an inconsistency between Lin’s claim that he paid his fines

in Longtian Town and the fine collection receipts, which bear the seal of the Jin

Mei Village Neighborhood Committee. However, the receipts corroborate, rather

than undermine, Lin’s testimony because each receipt also bears the seal of

Longtian Town. Lin’s inability to explain why the receipts contain the seal of the

Jin Mei Village Neighborhood Committee in addition to the seal of Longtian Town

is of no consequence because there is no inconsistency. See Quan v. Gonzales, 428

F.3d 883, 886 (9th Cir. 2005) (finding an IJ’s adverse credibility determination

unsupported by substantial evidence where “there was no true inconsistency”). To

the extent there is a discrepancy, it is minor and does not go to the heart of Lin’s

claim. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660 (9th Cir. 2003)

(“Minor inconsistencies in the record that do not relate to the basis of an

applicant’s alleged fear of persecution, go to the heart of the asylum claim, or




                                          -4-
reveal anything about an asylum applicant’s fear for his safety are insufficient to

support an adverse credibility finding.”).

      Similarly, the IJ found that Lin’s claim that his fine collection receipts were

filled out by an individual named Ai King was inconsistent with the receipts

themselves, which list “ZaiYun Lin” as the cashier. Again, there is no true

inconsistency because Lin testified that there were two other people present when

the receipt was filled out—one person who accepted his money and another who

signed for the transaction. The presence of ZaiYun Lin’s name on the receipts is

not inconsistent with Lin’s testimony, and therefore cannot form the basis of an

adverse credibility determination. See Quan, 428 F.3d at 886.

      The IJ also noted a discrepancy in Lin’s permanent resident registration

certificate, which lists Lin as head of the family and states that a household

member moved to Longtian Town from Liao Ning Province in 1951. In response

to questions about this discrepancy, Lin testified that neither he nor his parents

ever moved from Liao Ning Province. Although this appears to be an

inconsistency that Lin was given an opportunity to explain, it is minor and does not

go to the heart of Lin’s claim. Therefore, the purported inconsistency cannot form

the basis of the IJ’s adverse credibility determination. Mendoza Manimbao, 329

F.3d at 660.


                                          -5-
B.    Perceived Implausibility of Lin’s Claims

      The IJ found it implausible that Lin threatened family planning officials with

a knife because she found that his account of the event lacked detail. However,

neither the IJ nor the BIA elaborated on how Lin’s testimony lacked detail. More

importantly, Lin’s written declaration was detailed. He wrote that he used a

kitchen knife; that he stood in front of the entrance to his house; that he cried out to

the officials that whoever tried to force his wife into sterilization would face a

“desperate fight” against him; that several officials arrived and sprayed him with a

substance that burned his eyes and blinded him; and that the officials handcuffed

his hands behind him and took him to the public security bureau. Therefore, the IJ

erred in faulting Lin for not providing more details. Zheng v. Ashcroft, 397 F.3d

1139, 1147 (9th Cir. 2004). This is especially true given that no one gave Lin

notice that he should provide further details. Akinmade v. INS, 196 F.3d 951, 957

(9th Cir. 1999).

      The IJ also found Lin’s story implausible because he testified that, despite

their ordeal, his wife has never been sterilized. However, Lin explained that the

government officials agreed not to sterilize his wife because he promised to pay

them a hefty fine. The IJ ignored Lin’s explanation, so this perceived




                                          -6-
inconsistency is insufficient to support the adverse credibility finding. Rizk, 629

F.3d at 1088.

      Similarly, the IJ found Lin’s story implausible because his wife still lives in

the same area and because Lin himself was never convicted for threatening the

officials. However, the IJ’s conclusion is based on her speculation that Lin’s wife

would have (or could have) moved and that Lin would have been prosecuted for

his actions. The IJ’s “[s]peculation and conjecture cannot form the basis of an

adverse credibility finding.” Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000).

C.    Perceived Inconsistencies Between Lin’s Statements and His Written
      Declaration

      The IJ faulted Lin’s written declaration for not including the years along

with the months of his wife’s allegedly forced abortions. The failure to include the

years appears to have been the result of translation difficulties, which the asylum

officer remedied by writing in the years by hand. In any event, the initial omission

is minor and therefore insufficient to support an adverse credibility determination.

Mendoza Manimbao, 329 F.3d at 660.

      The IJ also noted an inconsistency between Lin’s written declaration and his

testimony. Lin’s written declaration stated that “[o]ne day, somebody from the

government came and tried to force us to take a sterilization operation.” (Emphasis



                                         -7-
added.) By contrast, Lin never testified that anyone tried to sterilize him; he only

testified that the government officials came to sterilize his wife. Upon careful

examination, there appears to be no inconsistency. Lin’s written declaration only

referred to the “sterilization operation” in the singular, implying that the officials

came to take both him and his wife so that only one of them (his wife) could be

sterilized. Even assuming that there is an inconsistency, Lin was never afforded an

opportunity to reconcile the two statements, so the purported inconsistency cannot

support the IJ’s adverse credibility finding. Rizk, 629 F.3d at 1088.

D.    Perceived Inconsistencies Between Lin’s Statements and the State
      Department’s Report

      The IJ doubted Lin’s claim that he was assessed fines of 200,000 yuan

because the average fines reported in the State Department’s Profile of Asylum

Claims are much lower. See Bureau of Democracy, Human Rights and Labor, U.S.

Dep’t of State, China: Profile of Asylum Claims and Country Conditions

(“Profile”) 27 (May 2007). However, the Profile also reported “wide variation in

the amount of social compensation fees, and the severity of the hardship they

impose, for out-of-plan births” in Fujian Province, where Lin and his wife lived.

Id. Indeed, for households, like Lin’s, that had incomes significantly higher than

the net per capita income levels for their area, the local birth planning commission



                                          -8-
could increase fines for out-of-plan births. Id. Given this “wide variation,” Lin’s

testimony was not necessarily inconsistent with the Profile. Even if it was

inconsistent, Lin was never afforded an opportunity to reconcile his testimony with

the report, so any inconsistency cannot support the IJ’s adverse credibility finding.

Rizk, 629 F.3d at 1088.

      Similarly, the IJ found it “simply not believable” that the detention center

would refuse to accept the 406,000 yuan that Lin claims he raised from selling his

motorcycle, house, and business. The IJ’s conclusion is based on speculation that

the detention center officials would be willing to accept less than the 600,000 yuan

fine Lin promised to pay them in return for them not sterilizing his wife.

“Speculation and conjecture cannot form the basis of an adverse credibility

finding.” Shah, 220 F.3d at 1071.

      The IJ perceived another inconsistency between Lin’s testimony and the

State Department’s Profile. According to the IJ, Lin denied knowing anyone in

China who has three or four children, even though the Profile clearly refers to

families with that many children. The IJ misapprehended Lin’s testimony. Lin did

not testify that there are no families in China with three or four children; indeed, he

agreed with the statement that in some rural areas, there are families with that

many children. Rather, Lin only testified that there were no such families in his


                                          -9-
area of China. There is no inconsistency, and in any event, Lin was never asked to

explain the perceived inconsistency. Therefore, any discrepancy here cannot

support the IJ’s adverse credibility determination. Rizk, 629 F.3d at 1088; Quan,

428 F.3d at 886.

      Finally, the IJ found that the Profile undercut Lin’s testimony that his wife

was forced to undergo an abortion in January 2004. The IJ relied on the Profile’s

report that, according to the Fujian Provincial Birth Planning Committee, there

have been no forced abortions or sterilizations since the 1990s. But in doing so,

the IJ cherry-picked one sentence from the Profile and ignored adjacent sentences.

A thorough reading of the Profile reveals that it supports Lin’s claims:

      According to the Fujian Province Birth Planning Committee (FPBPC),
      there have been no cases of forced abortion or sterilization in Fujian in
      the last 10 years. It is impossible to confirm this claim, and, in 2006,
      reportedly, there were forced sterilizations in Fujian. Hundreds of
      asylum applicants from Fujian claim that forced abortions and
      sterilizations continue to the present day.

Profile at 26 (emphasis added). The report continues by noting that a former

Fujian Province birth planning official testified before Congress that her office was

performing forced abortions and sterilizations as late as 1998. Id. There is no

inconsistency, and even if there was, Lin had no opportunity to reconcile his




                                        -10-
testimony with the Profile. This purported discrepancy cannot support the IJ’s

adverse credibility determination. Rizk, 629 F.3d at 1088; Quan, 428 F.3d at 886.

                                          II

      Given that substantial evidence does not support the agency’s adverse

credibility finding, the agency cannot require Lin to produce corroborating

evidence if Lin is deemed credible. Joseph v. Holder, 600 F.3d 1235, 1246 (9th

Cir. 2010). However, where we conclude that the agency’s adverse credibility

determination is not supported by substantial evidence because the petitioner was

not asked about inconsistencies, or because the IJ did not address the petitioner’s

explanation of perceived inconsistencies, we do not automatically deem the

petitioner credible. Soto-Olarte, 555 F.3d at 1095-96. Therefore, we remand “to

give the agency the opportunity to evaluate [Lin’s] credibility while allowing him

to explain as-yet-unexplained inconsistencies . . . and while considering the

explanations that he has already provided.” Id at 1096. Because the BIA has not

evaluated Lin’s eligibility for asylum and withholding of removal independently

from the IJ’s adverse credibility determination, we also remand for the agency to

make those determinations in the first instance, if necessary. Id.; INS v. Ventura,

537 U.S. 12 (2002) (per curiam). Because Lin has not challenged the BIA’s




                                        -11-
finding that he is not eligible for protection under CAT, we do not remand for the

agency to reevaluate his CAT claim. Soto-Olarte, 555 F.3d at 1096.

      PETITION GRANTED; REMANDED.




                                       -12-